--------------------------------------------------------------------------------

EXHIBIT 10.72


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Employment Agreement” or this “Agreement”) is
made and entered into effective as of the 1st day of January, 2010 (the
“Effective Date”), by and between American Ecology Corporation, a Delaware
corporation (the “Company”), and Simon Bell (“Employee”).  The Company and
Employee are sometimes collectively referred to herein as the “Parties,” and
individually, as a “Party.”
 
Whereas, Employee is currently rendering valuable services to the Company and
the Parties desire to enter into this Agreement to continue Employee’s
employment on the terms and conditions hereinafter set forth.
 
Now, Therefore, in consideration of the premises, the mutual promises, covenants
and conditions herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound hereby, agree as follows:


1.0.   Employment.


Section 1.01.   Employment. The Company hereby employs Employee, and Employee
hereby accepts employment with the Company, all upon the terms and subject to
the conditions set forth in this Employment Agreement, effective as of the
Effective Date first set forth above.
 
Section 1.02.   Term of Employment. The term of employment of Employee by the
Company pursuant to this Employment Agreement shall be for the period commencing
on the Effective Date and ending December 31, 2010 (the “Employment Term”), or
such earlier date that Employee’s employment is terminated in accordance with
the provisions of this Employment Agreement; provided, however, that the
Employment Term shall automatically renew for additional one (1) year periods if
neither the Company nor Employee has notified the other in writing of its or his
intention not to renew this Employment Agreement on or before 60 days prior to
the expiration of the Employment Term (including any renewal(s) thereof).
 
Section 1.03.   Capacity and Duties. Employee is and shall be employed in the
capacity of Vice President Operations of the Company and its subsidiaries as the
senior executive with overall responsibility for the Company’s operations, and
shall have such other duties, responsibilities and authorities as may be
assigned to him from time to time by the Chief Executive Officer of the Company
(the “CEO”), which are not materially inconsistent with Employee’s position(s)
with the Company.  Except as otherwise herein provided, Employee shall devote
his entire business time, best efforts and attention to promote and advance the
business of the Company and its subsidiaries and to perform diligently and
faithfully all the duties, responsibilities and obligations of Employee to be
performed by him under this Employment Agreement.
 
Section 1.04.   No Other Employment. During the Term, Employee shall not be
employed in any other business activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage; provided, however, that this
restriction shall not be construed as preventing Employee from (i) participating
in charitable, civic, educational, professional, community or industry affairs;
and (ii) investing his personal assets in a business which does not compete with
the Company or its subsidiaries or with any other company or entity affiliated
with the Company, where the form or manner of such investment will not require
services on the part of Employee in the operation of the affairs of the business
in which such investment is made and in which his participation is solely that
of a passive investor or advisor, so long as the activities in clauses (i) and
(ii) above, do not materially interfere with the performance of Employee’s
duties hereunder or create a potential business conflict or the appearance
thereof.
 
Section 1.05.   Adherence to Standards. Employee shall comply with the written
policies, standards, rules and regulations of the Company from time to time
established for all Employee officers of the Company consistent with Employee’s
position and level of authority.
 
Section 1.06.   Review of Performance. The CEO shall periodically review and
evaluate with Employee his performance under this Employment Agreement.
 
1

--------------------------------------------------------------------------------


 
2.0.   Compensation.


During the Employment Term, subject to all the terms and conditions of this
Employment Agreement and as compensation for all services to be rendered by
Employee hereunder, the Company shall pay to or provide Employee with the
following:


Section 2.01.   Base Salary. During the Employment Term, the Company shall pay
to Employee an annual base salary (“Base Salary”) in an amount not less than One
Hundred Seventy-Two Thousand and No/100 Dollars ($172,000.00).  Such Base Salary
shall be payable in accordance with the regular payroll practices and procedures
of the Company.
 
Section 2.02.   Incentive Pay. Employee shall participate in any cash incentive
or bonus plans of the Company which are in effect from time to time, including
the annual cash incentive payment opportunity granted to Employee under the
Company’s Management Incentive Plan (“MIP” and together with any other cash
incentive or bonus plans of the Company, the “Cash Incentive Plans”), subject to
the terms and conditions thereof, at a 40% of Base Salary at a 100% of MIP
target basis, which such MIP target shall be set annually by the Board of
Directors of the Company (the “Board”). Anything to the contrary in this
Agreement notwithstanding, the Company reserves the right to modify or eliminate
any or all of its Cash Incentive Plans at any time.  In the event of any
consistency between the terms of this Employment Agreement and the terms of any
Cash Incentive Plan, the Cash Incentive Plan shall govern and control.
 
Section 2.03.   Paid Time Off and Other Benefits. Employee shall be entitled to
five (5) weeks Paid Time Off (“PTO”), and shall have the right, on the same
basis as other members of senior management of the Company, to participate in
any and all employee benefit plans and programs of the Company, including
medical plans, insurance plans and other benefit plans and programs as shall be,
from time to time, in effect for executive employees and senior management
personnel of the Company. Such participation shall be subject to the terms of
the applicable plan documents, generally applicable Company policies and the
discretion of the Board or any administrative or other committee provided for
in, or contemplated by, each such plan or program.  Anything to the contrary in
this Agreement notwithstanding, the Company reserves the right to modify or
terminate such benefit plans and programs at any time.
 
Section 2.04.   Other Benefits. The Company may provide Employee with other or
additional benefits not specifically described herein. In such event, these
other or additional benefits shall be specified in writing and attached hereto
as Exhibit A (Other Benefits).
 
Section 2.05.   Expenses. The Company shall reimburse Employee for all
reasonable, ordinary and necessary expenses including, but not limited to,
automobile and other business travel and customer and business entertainment
expenses incurred by him in connection with his employment in accordance with
the Company’s expense reimbursement policy; provided, however, Employee shall
render to the Company a complete and accurate accounting of all such expenses in
accordance with the substantiation requirements of the Internal Revenue Code of
1986, as amended (the “Code”).  Employee’s right to reimbursement hereunder may
not be liquidated or exchanged for any other benefit, and Employee shall be
reimbursed for eligible expenses no later than the close of the calendar year
following the year in which Employee incurs the applicable expense.


3.0.   Equity Ownership.


Section 3.01.   Equity Ownership Requirement. In order to more closely align
Employee’s interest in the Company with that of its stockholders, Employee and
the Company agree as follows: (i) within 12 months of the Effective Date,
Employee agrees to have acquired (through purchase, grant or exercise), at his
cost and expense, Company common stock in an aggregate amount not less than
$43,000, including any current ownership of Company common stock; (ii) within 24
months of the Effective Date, Employee agrees have acquired (through purchase,
grant or exercise), at his cost and expense, Company common stock in an
aggregate amount not less than $86,000, including any current ownership of
Company common stock; (iii) within 36 months of the Effective Date, Employee
agrees to have acquired (through purchase, grant or exercise), at his cost and
expense, Company common stock in an aggregate amount not less than $129,000,
each such dollar amount to be calculated based on the greater of cost basis or
market; and (iv) Employee agrees to maintain such total equity ownership
position throughout the remainder Employment Term (the foregoing requirements
shall be collectively referred to as the “Equity Ownership Requirement”).
 
2

--------------------------------------------------------------------------------


 
Section 3.02.   Failure to Maintain Equity Ownership. If, during the Employment
Term, Employee shall fail to maintain the Equity Ownership Requirement, Employee
shall have 30 days to cure such failure by acquiring additional shares of common
stock in the Company, at Employee’s sole cost and expense. If Employee fails to
cure the breach of the Equity Ownership Requirement within such 30-day period,
the vesting of all previously granted but unvested equity grants, as set forth
in Item 1 (Annual Equity Grants) of Exhibit A hereto (Other Benefits) shall
terminate, and Employee shall not qualify for any new equity grants thereafter.


4.0.   Termination of Employment.


Section 4.01.   Termination of Employment. Employee’s employment and this
Employment Agreement may be terminated prior to expiration of the Employment
Term as follows (with the date of termination of Employee’s employment hereunder
being referred to hereinafter as the “Termination Date”):


(a)    By either Party by delivering 60 days’ prior written notice of
non-renewal as set forth in the Section 1.02 (Term of Employment);
 
(b)    Upon no less than 30 days’ written notice from the Company to Employee at
any time without Cause (as hereinafter defined) and other than due to Employee’s
death or Disability, subject to the provisions of Section 5.02 (Termination by
the Company Without Cause or by the Employee For Good Reason);
 
(c)    By the Company for Cause (as hereinafter defined) immediately upon
written notice stating the basis for such termination;
 
(d)    Due to the death or Disability (as hereinafter defined) of Employee;
 
(e)    By Employee at any time without Good Reason (as hereinafter defined) upon
30 days’ written notice from Employee to the Company (or such shorter period to
which the Company may agree;
 
(f)    By Employee at any time with Good Reason (as hereinafter defined) upon 90
day’s written notice from Employee to the Company of the occurrence of an event
or circumstance believed to constitute Good Reason; and
 
(g)    Upon the mutual agreement of the Company and Employee.


Section 4.02.   Effect of Termination. In the event of termination of Employee’s
employment with the Company for any reason, or if Employee is required by the
Board, Employee agrees to resign, and shall automatically be deemed to have
resigned, from any offices Employee holds with the Company or any of its
subsidiaries effective as of the Termination Date or, if applicable, effective
as of a date selected by the Board.


5.0.   Payments Upon Termination of Employment.


Section 5.01.   Termination by the Company For Cause or by the Employee Without
Good Reason. If Employee’s employment and this Employment Agreement are
terminated by the Company for Cause or by Employee without Good Reason, the
Company shall pay Employee the Accrued Obligations (as hereinafter defined)
(other than, however, any amounts under any Cash Incentive Plan which are
forfeited pursuant to the terms of such plan as a result of the termination), in
a single, lump-sum payment within 45 days following such termination.
 
Section 5.02.   Termination by the Company Without Cause or by the Employee For
Good Reason. If Employee’s employment and this Employment Agreement are
terminated by the Company without Cause or if Employee terminates his employment
and this Employment Agreement for Good Reason, the Company shall pay Employee
the Accrued Obligations in a single, lump-sum payment within 45 days following
such termination.  In addition, Employee shall be entitled to receive, subject,
however, to the provisions of Sections 6.0 and 7.0, the following: (i) an amount
equal to one (1) year’s Base Salary (“Severance Payment”), which shall be
payable in bi-weekly installments, in accordance with the regular payroll
practices and procedures of the Company; and (ii) continued medical,
hospitalization, life insurance and disability benefits to which Employee was
entitled at the Termination Date (any of which may, in the Company’s discretion,
be structured as a reimbursement to the Employee of the after-tax cost thereof)
for a period of 12 months following the Termination Date (or until Employee
receives similar or comparable coverage from a new employer). Employee
specifically acknowledges and agrees that all such additional payments and
benefits under this Section 5.02 shall be conditional on Employee’s strict and
continued compliance with Section 10.0 (Return of Property), Section 13.0
(Confidentiality), Section 14.0 (Work Product Assignment), and Section 15.0
(Covenant Not to Compete).
 
3

--------------------------------------------------------------------------------


 
Section 5.03.   Termination Due to Death. If Employee’s employment and this
Employment Agreement are terminated due to Employee’s death, the Company shall
pay the estate of Employee the Accrued Obligations in a single, lump-sum payment
within 45 days following such termination.
 
Section 5.04.   Termination Due to Disability. If Employee’s employment and this
Employment Agreement are terminated due to his Disability, the Company shall pay
Employee the Accrued Obligations in a single, lump-sum payment within 45 days
following such termination; in addition, Employee will be eligible to
participate in the Company’s Long-Term Disability Plan, on a basis no less
favorable to Employee than other senior Employees of the Company.
 
Section 5.05.   Retirement. If Employee’s employment and this Employment
Agreement are terminated by virtue of Employee’s Retirement prior to the
expiration of the Employment Term, the Company shall pay Employee the Accrued
Obligations (other than, however, any amounts under any Cash Incentive Plan,
which are forfeited pursuant to the terms of such plan as a result of the
termination) in a single, lump-sum payment within 45 days following such
termination.


6.0.   Payment Upon Change of Control.


Upon a Change of Control of the Company (as hereinafter defined) during the
Employment Term, Employee shall receive a payment equal to the Severance Payment
described in Section 5.02 above, to be paid in a single lump-sum payment, within
45 days following the date of the Change of Control. In addition, all unvested
stock options and restricted stock shall immediately vest upon a Change of
Control.


7.0.   Compliance With Section 409A.


Notwithstanding anything to the contrary in this Employment Agreement, no
severance pay or benefits to be paid or provided to the Employee, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A of the Code and any final regulations and official guidance
promulgated thereunder (“Section 409A”) (together, the “Deferred Compensation
Separation Benefits”) will be paid or otherwise provided until the Employee has
a “separation from service” within the meaning of Section 409A. In addition, if
the Employee is a “specified employee” within the meaning of Section 409A at the
time of the Employee’s termination (other than due to death), then, to the
extent necessary to avoid the imposition of penalty taxes on Employee pursuant
to Section 409A, the Deferred Compensation Separation Benefits that are payable
within the first six months following the Employee’s separation from service,
will become payable on the first payroll date that occurs on or after the date
six months and one (1) day following the date of the Employee’s separation from
service. All subsequent Deferred Compensation Separation Benefits, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if the Employee dies
following the Employee’s separation from service, but prior to the six-month
anniversary of the separation from service, then any payments delayed in
accordance with this Section 7.0, together with interest, will be payable in a
lump sum as soon as administratively practicable after the date of the
Employee’s death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Employee and the Company agree to work together in good faith to consider
amendments to this Employment Agreement and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to the Employee
under Section 409A. During any period in which any Deferred Compensation
Separation Benefits to Employee are deferred pursuant to the foregoing, Employee
shall be entitled to interest on the deferred amount(s) at a per annum rate
equal to the highest rate of interest applicable to six-month non-callable
certificates of deposit with daily compounding offered by the following
institutions: Citibank N.A., Wells Fargo Bank, N.A. or Bank of America, on the
date of such separation from service.
 
4

--------------------------------------------------------------------------------


 
8.0.   Limitation on Payments.


In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Employee (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section
8.0, would be subject to the excise tax imposed by Section 4999 of the Code,
then Employee’s severance benefits under the foregoing clause (i) will be
either:


 
(a)
delivered in full; or



 
(b)
delivered as to such lesser extent as would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,



Whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all of some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction shall occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G); (iii) cancellation of accelerated vesting of equity awards;
and (iv) reduction of employee benefits. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of the
Employee’s equity awards. Unless the Company and Employee otherwise agree in
writing, any determination required under this Section 8.0 will be made in
writing by an independent firm (the “Firm”) immediately prior to Change of
Control, whose determination will be conclusive and binding upon the Employee
and the Company for all purposes. For purposes of making the calculations
required by this Section 8.0, the Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Employee will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section 8.0. The Company will bear all costs the Firm may reasonably
incur in connection with any calculations contemplated by this Section.
  
9.0.   Definitions.
  

In addition to the words and terms elsewhere defined in this Employment
Agreement, certain capitalized words and terms used herein shall have the
meanings given to them by the definitions and descriptions in this Section 9.0,
unless the context or use indicates another or different meaning or intent, and
such definition shall be equally applicable to both the singular and plural
forms of any of the capitalized words and terms herein defined.  The following
words and terms are defined terms under this Employment Agreement:
 
(a)    “Accrued Obligations” shall include (i) any unpaid Base Salary through
the Termination Date and any accrued PTO in accordance with the Company’s
policy; (ii) any unpaid amounts due under any Cash Incentive Plan earned with
respect to any fiscal year ending on or prior to the Termination Date; (iii)
reimbursement for any un-reimbursed business expenses incurred through the
Termination Date; and (iv) all other payments, benefits or fringe benefits to
which Employee may be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Employment Agreement.
 
5

--------------------------------------------------------------------------------


 
(b)    A termination for “Cause” shall mean a termination of this Employment
Agreement by reason of a determination by two-thirds (2/3) of the members of the
Board voting that Employee:


(i)    Has engaged in willful neglect (other than neglect resulting from his
incapacity due to physical or mental illness) or willful misconduct in the
performance of his duties for the Company under this Employment Agreement;
 
(ii)    Has engaged in willful conduct the consequences of which are materially
adverse to the Company, monetarily or otherwise;
 
(iii)    Has materially breached the terms of this Employment Agreement, and
such breach persisted after notice thereof from the Company and a reasonable
opportunity to cure; or
 
(iv)    Has been convicted of (or has plead guilty or no contest to) any felony
other than a traffic violation.


(c)    A “Change of Control” shall be deemed to have occurred upon:


(i)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity's securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization; provided, however, that a
public offering of the Company’s securities shall not constitute a corporate
reorganization;
 
(ii)    The sale, transfer, or other disposition of all or substantially all of
the Company’s assets; or
 
(iii)    Any transaction as a result of which any person is the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding voting securities.
For purposes of this subparagraph (iii), the term “person” shall have the same
meaning as when used in sections 13(d) and 14(d) of the Exchange Act, but shall
exclude (x) a trustee or other fiduciary holding securities under an Employee
benefit plan of the Company or of a subsidiary and (y) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company.


(d)    The term “Disability” shall be as defined in the Company’s Long-Term
Disability Plan.
 
(e)    The term “Good Reason” shall mean the occurrence of any of the following
without Employee’s prior written consent during the Employment Period, which
occurrence continues for 30 days without being cured after written notice
thereof from Employee to the Board:


(i)    A material diminution in the Employee’s base compensation;
 
(ii)    A material diminution in the Employee’s authority, duties or
responsibilities;
 
(iii)    Any other action or inaction that constitutes a material breach by the
Company of this Agreement.


(f)    The term “Retirement” shall mean retirement upon “normal retirement age”
as defined in the Company’s 401(k) retirement plan.
 
6

--------------------------------------------------------------------------------


 
10.0.   Return of Property.


Employee agrees, upon the termination of his employment with the Company, to
return all physical, computerized, electronic or other types of records,
documents, proposals, notes, lists, files and any and all other materials,
including without limitation, computerized and/or electronic information that
refers, relates or otherwise pertains to the Company and/or its subsidiaries,
and any and all business dealings of said persons and entities. In addition,
Employee shall return to the Company all property and equipment that Employee
has been issued during the course of his employment or which he otherwise
currently possesses, including but not limited to, any computers, cellular
phones, personal digital assistants, pagers and/or similar items.  Employee
shall immediately deliver to the Company any such physical, computerized,
electronic or other types of records, documents, proposals, notes, lists, files,
materials, property and equipment that are in Employee’s possession.  Employee
further agrees that he will immediately forward to the Company any business
information regarding the Company and/or its subsidiaries that has been or is
inadvertently directed to Employee following his last day of employment with the
Company.  The provisions of this Section 10.0 are in addition to any other
written agreements on this subject that Employee may have with the Company
and/or its subsidiaries, and are not meant to and do not excuse any additional
obligations that Employee may have under such agreements.


11.0.   Notices.


For the purposes of this Employment Agreement, notices and all other
communications provided for hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, or by expedited (overnight) courier with
established national reputation, shipping prepaid or billed to sender, in either
case addressed to the respective addresses last given by each Party to the other
(provided that all notices to the Company shall be directed to the attention of
the Chief Employee Officer) or to such other address as either Party may have
furnished to the other in writing in accordance herewith. All notices and
communication shall be deemed to have been received on the date of delivery
thereof, or on the second day after deposit thereof with an expedited courier
service, except that notice of change of address shall be effective only upon
receipt.  Notices shall be addressed as follows:
 
If to the Company:
300 East Mallard Drive, Suite 300, Boise, Idaho 83706.
 
If to the Employee:
To the address set forth on the Signature Page to this Agreement.


12.0.   Life Insurance.


The Company may, at any time after the execution of this Employment Agreement,
apply for and procure as owner and for its own benefit, life insurance on
Employee, in such amounts and in such form or forms as the Company may
determine.  The Employee shall, at the request of the Company, submit to such
medical examinations, supply such information, and execute such documents as may
be required by the insurance company or companies to whom the Company has
applied for such insurance.  Employee hereby represents that to his knowledge he
is in good physical and mental condition and is not under the influence of
alcohol, drugs or similar substance.


13.0.   Confidentiality.


Employee agrees not to disclose or reveal to any person or entity outside the
Company any secret or confidential information concerning any Company product,
process, equipment, machinery, design, formula, business, or other activity
(collectively, “Confidential Information”) without prior permission of the
Company in writing. Confidential Information shall not include any information
which is in the public domain or becomes publicly known through no wrongful act
on the part of Employee or breach of this Employment Agreement.  Employee
acknowledges that the Confidential Information is vital, sensitive, confidential
and proprietary to the Company. The obligation to protect the secrecy of such
information continues after employment with Company may be terminated.  In
furtherance of this agreement, Employee acknowledges that all Confidential
Information which Employee now possesses, or shall hereafter acquire, concerning
and pertaining to the business and secrets of the Company and all inventions or
discoveries made or developed, or suggested by or to Employee during said term
of employment relating to Company’s business shall, at all times and for all
purposes, be regarded as acquired and held by Employee in his fiduciary capacity
and solely for the benefit of Company.
 
7

--------------------------------------------------------------------------------


 
14.0.   Work Product Assignment.


Employee agrees that all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, logos and all similar
or related information (whether patentable or unpatentable) which relate to the
actual or anticipated business, research and development or existing or future
products or services of the Company or of any of its subsidiaries or affiliates,
and which are conceived, developed or made by Employee (whether or not during
usual business hours and whether or not alone or in conjunction with any other
person) while employed by the Company, together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing (collectively referred to herein as the “Work Product”),
belong in all instances to the Company or its subsidiaries or affiliates, as
applicable, and Employee hereby assigns to the Company all Work Product and all
of his interest therein.  Employee will promptly perform all actions reasonably
requested by the CEO (whether during or after his employment with the Company)
to establish and confirm the ownership of such Work Product (including, without
limitation, the execution and delivery of assignments, consents, powers of
attorney and other instruments) by the Company or its subsidiaries or
affiliates, as applicable, and to provide reasonable assistance to the Company
or any of its subsidiaries and affiliates in connection with the prosecution of
any applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product.


15.0.   Covenant Not to Compete.
 
Section 15.01.   Acknowledgment of Employee. Employee acknowledges that his
employment with the Company has special, unique and extraordinary value to the
Company; that the Company has a lawful interest in protecting its investment in
entrusting its Confidential Information to him; and that the Company would be
irreparably damaged if Employee were to provide services to any person or entity
in violation of this Employment Agreement because in performing such services
Employee would inevitably disclose the Company’s Confidential Information to
third parties and that the restrictions, prohibitions and other provision of
this Section 15.0 are reasonable, fair and equitable in scope, terms, and
duration to protect the legitimate business interests of the Company, and are a
material inducement to the Company to enter into this Employment Agreement.
 
Section 15.02.   Non-Competition Covenant. Without the consent in writing of the
Board, Employee will not, during the Employment Agreement and, in the event of
the termination of Employee’s employment by the Company for Cause or by the
Employee without Good Reason, for a period of 12 months after such termination
of employment (if by the Company for Cause or by Employee without Good Reason),
acting alone or in conjunction with others, directly or indirectly engage
(either as owner, investor, partner, stockholder, employer, employee,
consultant, advisor or director) in activities on behalf of any entity or
entities engaged in waste processing and disposal services for low-level
radioactive-wastes, naturally occurring, accelerator produced, and exempt
radioactive materials, and hazardous and PCB wastes. It is agreed that the
ownership of not more than five percent (5%) of the equity securities of any
company having securities listed on an exchange or regularly traded in the
over-the-counter market shall not, of itself, be deemed inconsistent with this
Section 15.02.
 
Section 15.03.   Non-Solicitation of Vendors and Customers. Without the consent
in writing of the Board, after Employee’s employment has terminated for any
reason, Employee will not, during the Employment Agreement and for a period of
18 months thereafter if Employee’s employment is terminated by the Company for
Cause or by the Employee without Good Reason or due to a Change in Control,
acting alone or in conjunction with others, either directly or indirectly induce
any vendors or customers of the Company to curtail or cancel their business with
the Company or any of its subsidiaries.
 
Section 15.04.   Non-Solicitation of Employees. Without the consent in writing
of the Board, after Employee’s employment has terminated for any reason,
Employee will not, during the Employment Agreement and for a period of 24 months
thereafter, acting alone or in conjunction with others, either directly or
indirectly induce, or attempt to influence, any employee of the Company or any
of its subsidiaries to terminate his or her employment.
 
8

--------------------------------------------------------------------------------


 
16.0.   Remedies.


Section 16.01.   Specific Performance; Costs of Enforcement. Employee
acknowledges that the covenants and agreements, which he has made in this
Employment Agreement are reasonable and are required for the reasonable
protection of the Company and its business.  Employee agrees that the breach of
any covenant or agreement contained herein will result in irreparable injury to
the Company and that, in addition to all other remedies provided by law or in
equity with respect to the breach of any provision of this Employment Agreement,
the Company and its successors and assigns will be entitled to enforce the
specific performance by Employee of his obligations hereunder and to enjoin him
from engaging in any activity in violation hereof and that no claim by Employee
against the Company or its successors or assigns will constitute a defense or
bar to the specific enforcement of such obligations.  Employee agrees that the
Company and any successor or assign shall be entitled to recover all costs of
enforcing any provision of this Employment Agreement, including, without
limitation, reasonable attorneys’ fees and costs of litigation.  In the event of
a breach by Employee of any covenant or agreement contained herein, the running
of the restrictive covenant periods (but not of Employee’s obligations
hereunder) shall be tolled during the period of the continuance of any actual
breach or violation.
 
Section 16.02.   Remedy for Breach of Restrictive Covenants. The provisions of
Section 13.0 (Confidentiality), Section 14.0 (Work Product Assignment), and
Section 15.0 (Covenant Not to Compete) are separate and distinct commitments
independent of each of the other Sections. Accordingly, notwithstanding any
other provisions of this Employment Agreement, Employee agrees that damages in
the event of a breach or a threatened breach by Employee of Section 13.0
(Confidentiality) and Section 15.0 (Covenant Not to Compete) would be difficult
if not impossible to ascertain and an inadequate remedy, and it is therefore
agreed that the Company, in addition to and without limiting any other remedy or
right it may have, shall have the right to an immediate injunction or other
equitable relief enjoining any such threatened or actual breach, without any
requirement to post bond or provide similar security.  The existence of this
right shall not preclude the Company from pursuing any other rights and remedies
at law or in equity that the Company may have, including recovery of damages for
any breach of such Sections.
 
Section 16.03.   Right to Cancel Payments.
 
(a)    In addition to the remedies set forth above in Sections 16.01 and 16.02,
the Company may, at the sole discretion of the Board, cancel, rescind, suspend,
withhold or otherwise limit or restrict the Severance Payment under Section 5.02
(Termination by the Company Without Cause or by the Employee For Good Reason)
(which excludes any other payments made to Employee under Section 2.0 and under
Sections 5.0 and 6.0 above), whether vested or not, at any time if:
 
(i)    Employee is not in compliance with all of the provisions of Section 13.0
(Confidentiality), Section 14.0 (Work Product Assignment) and Section 15.0
(Covenant Not to Compete); and
 
(ii)    Such non-compliance has been finally determined by binding arbitration
pursuant to Section 17.0 (Dispute Resolution).


(b)    As a condition to the receipt of any Severance Payment, Employee shall
certify to the Company that he is in compliance with the provisions set forth
above.
 
(c)    In the event that Employee fails to comply with the provisions set forth
in Section 13.0 (Confidentiality), Section 14.0 (Work Product Assignment) and/or
Section 15.0 (Covenant Not to Compete), as finally determined by binding
arbitration pursuant to Section 17.0 (Dispute Resolution), prior to or within
twelve (12) months after any payment by the Company with respect to any
Severance Payment under Section 5.02, such payment may be rescinded by the
Company within 12 months thereafter.  In the event of such rescission, Employee
shall pay to the Company, within 12 months of the Company’s rescission of one or
more Severance Payments, the amount of any such payment(s) received as a result
of the rescinded payment(s), without interest, in such further manner and on
such further terms and conditions as may be required by the Company; and the
Company shall be entitled to set-off against the amount of such payment any
amount owed to Employee by the Company, other than wages.
 
9

--------------------------------------------------------------------------------


 
(d)    Employee acknowledges that the foregoing provisions are fair, equitable
and reasonable for the protection of the Company’s interests in a stable
workforce and the time and expense the Company has incurred to develop its
business and its customer and vendor relationships.


17.0.   Dispute Resolution.


Except as described above in Section 16.02 (Remedy for Breach of Restrictive
Covenants):


Section 17.01.   Initial Negotiations. Company and Employee agree to resolve all
disputes arising out of their employment relationship by the following
alternative dispute resolution process: (a) the Company and Employee agree to
seek a fair and prompt negotiated resolution; but if this is not possible, (b)
all disputes shall be resolved by binding arbitration; provided, however, that
during this process, at the request of either Party, made not later than 60 days
after the initial arbitration demand, the Parties agree to attempt to resolve
any dispute by non-binding, third-party intervention, including either mediation
or evaluation or both but without delaying the arbitration hearing date.  BY
ENTERING INTO THIS EMPLOYMENT AGREEMENT, BOTH PARTIES GIVE UP THEIR RIGHT TO
HAVE THE DISPUTE DECIDED IN COURT BY A JUDGE OR JURY.
 
Section 17.02.   Mandatory Arbitration. Any controversy or claim arising out of
or connected with Employee’s employment at the Company, including but not
limited to claims for compensation or severance and claims of wrongful
termination, age, sex or other discrimination or civil rights shall be decided
by arbitration.  In the event the Parties cannot agree on an arbitrator, then
the arbitrator shall be selected by the administrator of the American
Arbitration Association (“AAA”) office in Salt Lake City, Utah.  The arbitrator
shall be an attorney with at least 15 years’ experience in employment law in
Idaho.  Boise, Idaho shall be the site of the arbitration. All statutes of
limitation, which would otherwise be applicable, shall apply to any arbitration
proceeding hereunder.  Any issue about whether a controversy or claim is covered
by this Employment Agreement shall be determined by the arbitrator.
 
Section 17.03.   Arbitration Rules.
 
(a)    The arbitration shall be conducted in accordance with this Employment
Agreement, using as appropriate the AAA Employment Dispute Resolution Rules in
effect on the date hereof.  The arbitrator shall not be bound by the rules of
evidence or of civil procedure, but rather may consider such writings and oral
presentations as reasonable business people would use in the conduct of their
day-to-day affairs, and may require both Parties to submit some or all of their
respective cases by written declaration or such other manner of presentation as
the arbitrator may determine to be appropriate.  The Parties agree to limit live
testimony and cross-examination to the extent necessary to ensure a fair hearing
on material issues.
 
(b)    The arbitrator shall take such steps as may be necessary to hold a
private hearing within 120 days of the initial request for arbitration and to
conclude the hearing within two days; and the arbitrator's written decision
shall be made not later than 14 calendar days after the hearing.  The Parties
agree that they have included these time limits in order to expedite the
proceeding, but they are not jurisdictional, and the arbitrator may for good
cause allow reasonable extensions or delays, which shall not affect the validity
of the award.  Both written discovery and depositions shall be allowed.  The
extent of such discovery will be determined by the Parties and any disagreements
concerning the scope and extent of discovery shall be resolved by the
arbitrator.  The written decision shall contain a brief statement of the
claim(s) determined and the award made on each claim.  In making the decision
and award, the arbitrator shall apply applicable substantive law.  The
arbitrator may award injunctive relief or any other remedy available from a
judge, including consolidation of this arbitration with any other involving
common issues of law or fact which may promote judicial economy, and may award
attorneys’ fees and costs to the prevailing Party, but shall not have the power
to award punitive or exemplary damages.  The Parties specifically state that the
agreement to limit damages was agreed to by the Parties after negotiations.
 
10

--------------------------------------------------------------------------------


 
18.0.   Attorneys’ Fees.
 
Section 18.01.   Prevailing Party Entitled to Attorneys’ Fees. In any action at
law or in equity to enforce any of the provisions or rights under this
Employment Agreement, the unsuccessful Party to such litigation, as determined
by the arbitrator in accordance with the dispute resolution provisions set forth
above, shall pay the successful Party or Parties all costs, expenses and
reasonable attorneys’ fees incurred therein by such Party or Parties (including,
without limitation, such costs, expenses and fees on appeal), excluding,
however, any time spent by Company employees, including in-house legal counsel,
and if such successful Party or Parties shall recover judgment in any such
action or proceeding, such costs, expenses and attorneys’ fees shall be included
as part of such judgment.
 
Section 18.02.   Limitation on Fees. Notwithstanding the foregoing provision, in
no event shall the successful Party or Parties be entitled to recover an amount
from the unsuccessful Party for costs, expenses and attorneys’ fees that exceeds
the unsuccessful Party’s or Parties’ costs, expenses and attorneys’ fees in
connection with the action or proceeding.


19.0.   Miscellaneous Provisions.


Section 19.01.   Prior Employment Agreements. Employee represents and warrants
that Employee’s performance of all the terms of this Employment Agreement and as
an Employee of the Company does not, and will not, breach any employment
agreement, arrangement or understanding or any agreement, arrangement or
understanding to keep in confidence proprietary information acquired by Employee
in confidence or in trust prior to Employee’s employment by the Company.
Employee has not entered into, and shall not enter into, any agreement,
arrangement or understanding, either written or oral, which is in conflict with
this Employment Agreement or which would be violated by Employee entering into,
or carrying out his obligations under, this Employment Agreement.  This
Employment Agreement supersedes any former oral agreement and any former written
agreement heretofore executed relating generally to the employment of Employee
with the Company, including without limitation, the Prior Agreement.
 
Section 19.02.   Assignment; Binding Effect. This Employment Agreement may not
be assigned by Employee in whole or in part. Notwithstanding the foregoing, this
Employment Agreement shall inure to the benefit of and be enforceable by
Employee’s personal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  If Employee should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Employment Agreement to Employee’s estate.
 
Section 19.03.   Headings. Headings used in this Employment Agreement are for
convenience only and shall not be used to interpret or construe its provisions.
 
Section 19.04.   Waiver. No provision of this Employment Agreement may be waived
or discharged unless such waiver or discharge is agreed to in writing and signed
by the Chairman of the Board. No waiver by either Party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Employment Agreement to be performed by such other Party shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.
 
Section 19.05.   Amendments. No amendments or variations of the terms and
conditions of this Employment Agreement shall be valid unless the same is in
writing and signed by the Parties hereto.
 
Section 19.06.   Severability. The invalidity or unenforceability of any
provision of this Employment Agreement, whether in whole or in part, shall not
in any way affect the validity and/or enforceability of any other provision
contained herein. Any invalid or unenforceable provision shall be deemed
severable to the extent of any such invalidity or unenforceability.  It is
expressly understood and agreed that while the Company and Employee consider the
restrictions contained in this Employment Agreement reasonable for the purpose
of preserving for the Company the good will, other proprietary rights and
intangible business value of the Company, if a final judicial determination is
made by a court having jurisdiction that the time or territory or any other
restriction contained in this Employment Agreement is an unreasonable or
otherwise unenforceable restriction against Employee, the provisions of such
clause shall not be rendered void but shall be deemed amended to apply as to
maximum time and territory and to such other extent as such court may judicially
determine or indicate to be reasonable.
 
11

--------------------------------------------------------------------------------


 
Section 19.07.   Governing Law. This Employment Agreement shall be construed and
enforced pursuant to the laws of the State of Idaho.
 
Section 19.08.   Employee Officer Status. Employee acknowledges that he may be
deemed to be an “Employee officer” of the Company for purposes of the Securities
Act of 1933, as amended (the “1933 Act”), and the Securities Exchange Act of
1934, as amended (the “1934 Act”) and, if so, he shall comply in all respects
with all the rules and regulations under the 1933 Act and the 1934 Act
applicable to him in a timely and non-delinquent manner.  In order to assist the
Company in complying with its obligations under the 1933 Act and 1934 Act,
Employee shall provide to the Company such information about Employee as the
Company shall reasonably request including, but not limited to, information
relating to personal history and stockholdings.  Employee shall report to the
Secretary of the Company or other designated officer of the Company all changes
in beneficial ownership of any shares of the Company’s Common Stock deemed to be
beneficially owned by Employee and/or any members of Employee's immediate
family.  Employee further agrees to comply with all requirements placed on him
by the Sarbanes-Oxley Act of 2002, Public Law 107-204.
 
Section 19.09.   Tax Withholding. To the extent required by law, the Company
shall deduct or withhold from any payments under this Employment Agreement all
applicable Federal, state or local income taxes, Social Security, FICA, FUTA and
other amounts that the Company determines in good faith are required by law to
be withheld.
 
Section 19.10.   Counterparts. This Employment Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute but one document.
 
Section 19.11.   Exhibits. Any Exhibits attached hereto are incorporated herein
by reference and are an integral part of this Employment Agreement and are
deemed incorporated herein by reference.
 
Section 19.12.   Retention of Counsel. Employee acknowledges that he has had the
opportunity to review this Employment Agreement and the transactions
contemplated hereby with his own legal counsel.




[The remainder of this page intentionally left blank]
 
 
12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Employee Employment Agreement has been duly executed by
the Company and Employee as of the date first above written.
 
 

 
EMPLOYEE:


/s/ Simon Bell
Simon Bell
 
Address for Notice:
 
________________________________________
 
________________________________________
 
 
COMPANY:
 
American Ecology Corporation


 
By: /s/ Stephen A. Romano
Name: Stephen A. Romano
Title: Chairman, Board of Directors

 
13

--------------------------------------------------------------------------------



Exhibit A


OTHER BENEFITS


1.    Annual Equity Grants:


Employee shall receive three annual equity grants, with an aggregate value of
$90,000, each year through 2012, provided Employee remains employed as of each
Grant Date. Each “Grant Date” shall be on the 3rd full day of trading after
announcement of the Company’s full fiscal year earnings for the preceding year
(e.g., by late February or early March 2010, 2011 and 2012). The equity grants
shall be priced based on the closing market price (“FMV”) of the Company’s
common stock on the Grant Date. Each year’s equity grants shall be as follows:


Equity Grant
Price/Strike Price
Percent of Total Grant
Vesting
Restricted Stock
FMV@Grant Date
50%
12-month vesting
Stock Options
FMV@Grant Date
50%
36-month vesting

 

 
14

--------------------------------------------------------------------------------

 
 